UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 1, 2007 (November 1,2007) SENIOR HOUSING PROPERTIES TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 001-15319 04-3445278 (State or Other Jurisdication of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 400 Centre Street, Newton, Massachusetts 02458 (Address of Principal Executive Office) (Zip Code) 617-796-8350 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 1, 2007, Senior Housing Properties Trust, or the Company, issued a press release setting forth the Company’s results of operations and financial condition for the quarter and nine months ended September 30, 2007 and also provided certain supplemental operating and financial data for the quarter and nine months ended September 30, 2007. Copies of the Company’s press release and supplemental operating and financial data are furnished as Exhibits 99.1 and 99.2 hereto, respectively. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits The Company hereby furnishes the following exhibits: 99.1Press Release dated November 1, 2007. 99.2Third Quarter 2007 Supplemental Operating and Financial Data. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENIOR HOUSING PROPERTIES TRUST By: /s/ Richard A. Doyle Richard A. Doyle Treasurerand ChiefFinancial Officer Date: November 1, 2007
